DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US PGPub 2012/0157050 A1) in view of Barany et al. (US PGPub 2011/0294474 A1).

 	Regarding claim 1, Kang teaches a method to provide service-based discovery carried out by a discovery server (“method of controlling an MTC device in a radio communication network providing an MTC service includes: registering the MTC device in an MTC server”, [0013]), the method comprising: 
receiving a discovery create request from an application (“an application-level registration process”, [0068]) on a first machine type communications (MTC) wireless transmit/receive unit (WTRU) (“the MTC device 110 transmits a registration request to 

generating a record associated with the application (“the MTC device 110 receiving attach acceptance performs an application-level registration process with an MTC server 300”, [0068] wherein the application on a MTC device is registered with the MTC server as a record) on the first MTC WTRU (“The MTC server 300 finally notifies the MTC device 110 of registration completion (S310), and collects monitoring information periodically or according to an event”, [0071] wherein the MTC server generates a record of monitoring information on MTC device), wherein the record created is based on the received discovery create request and the discovery server interacting with a home subscriber server (HSS) (“the MTC server 300 requests the HSS 230 to perform monitoring”, [0071]).
However, Kang lacks the teaching of receiving a request message querying whether the application on the first MTC WTRU is located in an area; and sending a response message indicating that the application on the first MTC WTRU is located in the area.  
In an analogous art, Barany teaches the method comprising receiving a request message querying whether the application on the first MTC WTRU is located in an area (“a request for P2P service discovery and group formation assistance”, [0071], and “and group formation information may be received as part of a scoped service discovery ("scoped" in the sense that the number of responses is limited to devices that are likely to be within radio frequency (RF) range)”, [0011] wherein the discovery server receives a P2P service application request located within an area with radio frequency range); and sending a response message indicating that the application on the first MTC WTRU 
Therefore, it would have been obvious for one having ordinary skill at the time of the invention to incorporate the teaching of receiving a request message querying whether the application on the first MTC WTRU is located in an area; and sending a response message indicating that the application on the first MTC WTRU is located in the area, as taught by Barany and combine with Kang in order to discover grouped WTRUs that are using the P2P application within the range.
 	Regarding claim 2, Kang in view of Barany teaches the method further comprising sending a discovery create response to the application on the first MTC WTRU (“MTC server 300 finally notifies the MTC device 110 of registration completion”, [0071]). 	
 	Regarding claim 3, Kang in view of Barany further teaches wherein the discovery server interacting with the HSS comprises the discovery server receiving a profile associated with the first MTC WTRU (“to authenticate the MTC user 400 to be connected with the MTC device 110 and verify a profile of the MTDC 400, the MTC server 300 performs a procedure of registering the MTC device 110 in the HSS 230 (S306). The HSS 230 performs the authentication procedure for the corresponding subscriber (S307), and notifies the MTC server whether or not registration has been performed”, [0071] wherein the MTC server interacts with HSS by performing registration of MTC device with the HSS and receives a notification message as a 

	Regarding claim 5, Kang teaches a discovery server (“MTC server 300”, [0068]), comprising: a processor operatively connected to a transceiver (it’s inherent that MTC server 300 comprises a processor and a transceiver to send and receive data), the processor and transceiver configured at least in part to: -41 -IDC-I11405US04receive a discovery create request from an application on a first machine type communications (MTC) wireless transmit/receive unit (WTRU) (“the MTC device 110 receiving attach acceptance performs an application-level registration process with an MTC server 300 (S305)”, [0068], Fig. 3, item S305); generate a record associated with the application (“the MTC device 110 receiving attach acceptance performs an application-level registration process with an MTC server 300”, [0068] wherein the application on a MTC device is registered with the MTC server as a record) on the first MTC WTRU (“The MTC server 300 finally notifies the MTC device 110 of registration completion (S310), and collects monitoring information periodically or according to an event”, [0071] wherein the MTC server generates a record of monitoring information on MTC device), wherein the record created is based on the received discovery create request and the discovery server interacting with a home subscriber server (HSS) (“the MTC server 300 requests the HSS 230 to perform monitoring”, [0071]).
However, Kang lacks the teaching of the discover server configured to receive a request message querying whether the application on the first MTC WTRU is located in an area; and send a response message indicating that the application on the first MTC WTRU is located in the area.
In an analogous art, Barany teaches a discovery server (“discovery server 130”, 

Therefore, it would have been obvious for one having ordinary skill at the time of the invention to incorporate the teaching of receiving a request message querying whether the application on the first MTC WTRU is located in an area; and sending a response message indicating that the application on the first MTC WTRU is located in the area, as taught by Barany and combine with Kang in order to discover grouped WTRUs that are using the P2P application within the range.
 	Regarding claim 6, Kang in view of Barany teaches the discovery server configured to send a discovery create response to the application on the first MTC WTRU (“MTC server 300 finally notifies the MTC device 110 of registration completion”, [0071]).
 	Regarding claim 7, Kang in view of Barany further teaches wherein the discovery server interacting with the HSS comprises the discovery server receiving a profile . 

2.	Claims 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US PGPub 2012/0157050 A1) in view of Barany et al (US PGPub 2011/0294474 A1) as applied to claims 1 and 5 above, and further in view of Shaheen et al. (US PGPub 2012/0004003 A1).

 	Regarding claim 4, Kang in view of Barany teaches the method of claim 1.  However, the combination lacks the teaching wherein the request message includes a time period.  
	In the same field of endeavor, Shaheen teaches the method wherein the request message includes a time period ([0112], lines 6-9).	
 	Therefore, it would have been obvious for one having ordinary skill at the time of the invention to incorporate the teaching wherein the request message includes a time period, as taught by Shaheen and combine with Kang, as modified by Barany in order to provision the timing scheme for the MTC registration procedure.

	In the same field of endeavor, Shaheen teaches the discovery server wherein the request message includes a time period ([0112], lines 6-9).	
 	Therefore, it would have been obvious for one having ordinary skill at the time of the invention to incorporate the teaching wherein the request message includes a time period, as taught by Shaheen and combine with Kang, as modified by Barany, in order to provision the timing scheme for the MTC registration procedure.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barany et al. (US PGPub 2011/0294474 A1).
Conclusion
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to XIANG ZHANG whose telephone 

number is (571)270-7693.  The examiner can normally be reached on Monday-

Thursday, 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The



assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642